xhibit 99.1 Exhibit 99.1 INTERNATIONAL SHIPHOLDING CORPORATION REPORTS FIRST QUARTER 2011 RESULTS DECLARES FIRST QUARTER DIVIDEND OF $0. Mobile, Alabama, April 27, 2011 - International Shipholding Corporation (NYSE: ISH) today announced the financial results for the quarter ended March 31, 2011. First Quarter 2011 Highlights · Acquisition of the 100% equity interest of a Capesize Vessel and a Handymax Vessel, under construction, through a non-monetary transaction with a joint venture partner (“Dry Bulk transaction”) · Permanent financing forthree Handysize Bulk Carriers Net Income The Company reported net income of $24.1 million for the three months ended March 31, 2011, which included a gain on the Dry Bulk transaction of $18.7 million. For the comparable three months ended March 31, 2010, the Company reported net income of $10.6 million, which included a gain of $1.4 million on the sale of a Panamax Bulk Carrier.Excluding the non-recurring transactions, net income for the first quarter of 2011 was $5.4 million as compared to $9.2 million for the comparable quarter in 2010. Mr. Niels M. Johnsen, Chairman and Chief Executive Officer, stated: “We are pleased with our performance for the quarter as our fleet of diversified vessels continued to operate as expected. Importantly, we also further increased the percentage of direct ownership in our fleet by entering into the Dry Bulk transaction to take a 100% equity stake in a Capesize vessel and a Handymax newbuilding scheduled for delivery in the first quarter of 2012. Through this transaction we were able to recognize the value of these assets which represents the basis for a $18.7 million gain. Additionally, we exercised our previously negotiated early buy-out options to purchase two car carriers from the current lessor and intend to utilize our current cash position to partially fund this transaction.” “The Company continued to execute its growth strategy.In addition to increasing the ownership percentage of our fleet during the quarter, our Oslo Bulk Joint Venture took delivery of two mini bulkers as scheduled. Of the ten vessels purchased for this joint venture, eight have been delivered and we expect the remaining two ships to deliver as planned during the second and third quarter.” “We remain committed to providing our shareholders with dividends and in keeping with that policy our Board has declared a first quarter dividend payment of $0.375 per share.” Operating income Operating income for the three months ended March 31, 2011 was $22.9 million including the $18.7 million gain from the Dry Bulk transaction.Excluding the gain, Operating Income was $4.1 million as compared to $6.9 million for the comparable period in 2010 which excludes the gain from the sale of the vessel.The Company’s Gross Voyage Profit, which represents the operating results of its five segments, decreased from $14.2 million in the 2010 first quarter to $10.0 million in this reporting quarter.The Company’s U.S. Flag Time Charter segment results were lower primarily due to the lower supplemental cargo volumes. The 2010 first quarter supplemental cargo volumes were above historical levels.The International Flag Time Charter segment results were higher in the first quarter of 2011 primarily attributable to the operation of its three Handysize vessels, which began service during the quarter, partially offset by lower results from its Indonesian contract.The results in the first quarter of 2011 of the Contract of Affreightment segment were at comparable levels to those of the 2010 first quarter.The Company’s Rail Ferry segment reported higher results for the quarter as compared to the first quarter of 2010.Northbound cargo volumes improved, primarily due to the carriage of seasonal cargoes, while southbound cargoes were at maximum capacity.Additionally, with the lower asset values, as a result of the 2010 impairment charge, depreciation on the vessels operating in this segment was lower by approximately $500,000.The Company’s other segment, consisting mainly ofchartering brokerage and agency services, had higher results in this first quarter of 2011 as compared to the 2010 first quarter primarily due to an increase in chartering brokerage income.Partially offsetting the drop in Gross Voyage Profit results of the Company’s operating segment was slightly lower administrative and general expenses. Interest and Other Interest expense for the three months ended March 31, 2011 increased from the comparable period in 2010.The increase is attributable to the additional debt associated with the three Handysize Bulk Carriers placed in service during this quarter and the International Flag PCTC placed in service after the 2010 first quarter. Partially offsetting the increased cost of the additional debt was a lower swap interest rate on one of the loans.The foreign exchange gain of $1.5 million is the result of the stronger U.S. dollar versus the Japanese Yen and its impact on our Yen-denominated facility.The Yen was revalued, as of March 31, 2011, at a 83.19 Yen to $1 USD exchange rate. Federal Income Tax The Company’s first quarter income tax provision was $208,000 as compared to a benefit of $612,000 for the 2010 comparable first quarter.The Company has no deferred tax balance, thus any losses from its on-going operations require valuation allowances which effectively eliminate tax benefits. Balance Sheet The Company’s working capital at March 31, 2011 was approximately $37 million, an increase of approximately $22 million from the December 31, 2010 balances.Repayment, during the quarter, of construction installment payments from the permanent financing facility on three Handysize vessels is the primary reason for the improved working capital position.Cash, cash equivalents and marketable securities were at approximately $63 million at March 31, 2011.We expect to utilize some of this balance over the next two quarters to fund equity positions in the acquisitions of the two car carriers which the Company has exercised its early buy-out options to purchase from its lessor. Dividend Declaration The Company’s Board of Directors authorized the payment of a $0.375 dividend payable on June 1, 2011, for each share of common stock owned on the record date of May 16, 2011.All future dividend declarations and amounts remain subject to the discretion of International Shipholding Corporation’s Board of Directors. About International Shipholding International Shipholding Corporation, through its subsidiaries, operates a diversified fleet of U. S. and foreign flag vessels that provide international and domestic maritime transportation services to commercial and governmental customers primarily under medium to long-term charters and contracts. www.intship.com Caution concerning forward-looking statements This press release contains forward-looking statements within the meaning of the U.S. federal securities laws. These forward-looking statements are based on assumptions and opinions concerning a variety of known and unknown risks. Please refer to ISH’s Annual Report on form 10-K for the year ended December 31, 2010 as well as its future filings and reports filed with or furnished to the Securities and Exchange Commission for a description of the business environment in which ISH operates and the important factors, risks and uncertainties that may affect its business and financial results. If any assumptions or opinions prove materially incorrect, any forward-looking statements made on that basis may also prove to be materially incorrect. ISH is not under any obligation to (and expressly disclaims any such obligations to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. Contact: The IGB Group Lev Janashvili (212) 227-7098 ljanashvili@igbir.com David Burke (646) 673-9701 dburke@igbir.com International Shipholding Corporation Niels M. Johnsen, Chairman (212) 943-4141 Erik L. Johnsen, President (251) 243-9221 INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months ended March 31, Revenues $ $ Operating Expenses: Voyage Expenses Vessel Depreciation Gross Voyage Profit Administrative and General Expenses Gain on Dry Bulk Transaction ) - Gain on Sale of Other Assets - ) Operating Income Interest and Other: Interest Expense Derivative Income ) - Other Income from Vessel Financing ) ) Investment Income ) ) Foreign Exchange Gain ) - ) Income Before Provision (Benefit) for Income Taxes and Equity in Net Income of Unconsolidated Entities Provision (Benefit) for Income Taxes: Current Deferred - ) State 1 ) ) Equity in Net Income of Unconsolidated Entities (Net of Applicable Taxes) Net Income $ $ Basic and Diluted Earnings Per Common Share: Basic Earnings Per Common Share: $ $ Diluted Earnings Per Common Share: $ $ Weighted Average Shares of Common Stock Outstanding: Basic Diluted Dividends Per Share $ $ INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands) (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ Marketable Securities Accounts Receivable, Net of Allowance for Doubtful Accounts of $324 and $311 in 2011 and 2010, Respectively Traffic Agents' Other Federal Income Taxes Receivable Net Investment in Direct Financing Leases Other Current Assets Notes Receivable Material and Supplies Inventory Total Current Assets Investment in Unconsolidated Entities Net Investment in Direct Financing Leases Vessels, Property, and Other Equipment, at Cost: Vessels Leasehold Improvements Construction in Progress Furniture and Equipment Less -Accumulated Depreciation ) ) Net Vessels, Property, and Other Equipment Other Assets: Deferred Charges, Net of Accumulated Amortization of $15,987 and $14,525 in 2011 and 2010, Respectively Intangible Assets, Net - Due from Related Parties Notes Receivable Other $ $ INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands) (Unaudited) March 31, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current Maturities of Long-Term Debt $ $ Accounts Payable and Accrued Liabilities Federal Income Taxes Payable 19 - Total Current Liabilities Long-Term Debt, Less Current Maturities Other Long-Term Liabilities: Lease Incentive Obligation Other Stockholders' Equity: Common Stock Additional Paid-In Capital Retained Earnings Treasury Stock ) ) Accumulated Other Comprehensive Loss ) ) $ $ INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) (Unaudited) Three Months Ended March 31, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation Amortization of Deferred Charges and Other Assets Deferred Benefit for Income Taxes - ) Gain on Dry Bulk Transaction ) - Non-Cash Stock Based Compensation Equity in Net Income of Unconsolidated Entities ) ) Distributions from Unconsolidated Entities Gain on Sale of Assets - ) Gain on Foreign Currency Exchange ) - Deferred Drydocking Charges ) ) Changes in: Accounts Receivable ) ) Inventories and Other Current Assets ) Other Assets 71 Accounts Payable and Accrued Liabilities ) Other Long-Term Liabilities Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases Capital Improvements to Vessels, Leasehold Improvements, and Other Assets ) ) Proceeds from/Cash Paid on Sale of Assets - ) Purchase of Marketable Securities ) ) Proceeds from Sale of Marketable Securities Investment in Unconsolidated Entities ) ) Acquisition of Unconsolidated Entity - Payments on Related Party Note Receivables Net Cash Provided by (Used In) Investing Activities ) Cash Flows from Financing Activities: Proceeds from Issuance of Debt Repayment of Debt ) ) Additions to Deferred Financing Charges ) ) Common Stock Dividends Paid ) ) Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $
